DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/01/2022 has been entered.
Response to Arguments
Applicant’s arguments filed 7/01/2022 have been fully considered but they are not persuasive.
Applicant asserts that Seo “cannot disclose determining whether or not a parking posture of each of vehicles parked in the plurality of parking spaces is the predetermined standard parking posture, nor whether a percentage of vehicles, that are parked in the parking posture which is different from the predetermined parking posture, is more or less than a threshold” in page 7 of Applicant’s Remarks. However, Examiner respectfully disagrees as the rejection under 35 U.S.C. §103 is taken as a combination of the elements. The rejection of “determining whether or not a parking posture of each of vehicles parked in the plurality of parking spaces is the predetermined standard parking posture” and “whether a percentage of vehicles, that are parked in the parking posture which is different from the predetermined parking posture, is more or less than a threshold” relies on both Seo and Freistadt to teach the elements. 
  Applicant also asserts “Freistadt is also silent with regard to a predetermined standard parking posture that is determined in advance based on a location of the parking lot” in page 7 of Applicant’s Remarks. However, Freistadt teaches “the preset preferred parking direction is dependent on the location” which can be different countries or different parking sites within a city (see at least [0025]).
As discussed above, the applicant’s arguments are unpersuasive and the rejection of the claims under 35 USC §103 are therefore maintained.
Response to Amendment
Regarding the rejection to the claims under U.S.C. §103, amendments made to the claims do not overcome the prior art. The rejections under U.S.C. §103 are maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (U.S. Patent Application Publication No. 2018/0024559 A1; hereinafter Seo) in view of Freistadt et al. (U.S. Patent Application Publication No. 2017/0369078 A1; hereinafter Freistadt).
Regarding claim 3, Seo discloses:
A parking support apparatus (remote automatic parking support system, see at least [0018] and Fig. 1), comprising: 
One or more processing circuits configured to (controller 20 includes processor, see at least [0013] and Fig. 1):
Obtain a position of an empty parking space out of a plurality of parking spaces in a parking lot as a target parking space for the target vehicle to park (controller 20 searches for possible parking spaces and driver indicates a desired parking space out of the candidate parking spaces, see at least [0030]);
Obtain parking information including whether a parking posture of a parked vehicle is a forward parking or a backward parking in at least one of the plurality of parking spaces around the target parking space in the parking lot (controller 20 determines whether neighboring vehicle is front end parking or back-in parking, see at least [0032]);
Wherein the forward parking is a parking posture when a vehicle moves forward and enters a parking space, the backward parking is a parking posture when a vehicle moves backward and enters a parking space, (front end parking or back-in parking orientations are determined, see at least [0032])
Wherein, if a percentage of vehicles parked in the plurality of parking space in parking posture that is different from a parking posture, which is the forward parking or the backward parking, is greater than or equal to a predetermined value, determining the different parking posture to be the parking posture of the target vehicle with respect to the target parking space, and if the percentage of the vehicles is less than the predetermined value, determining the parking posture to be the parking posture of the target vehicle with respect to the target parking space; and (the controller 20 may be configured to automatically select front end parking or back-in parking based on the state of a neighbor vehicle and performs parking based on the parking direction of the vehicles occupying a larger number of vehicles, see at least [0024]-[0025]) **Examiner sets forth that the parking direction of vehicles with a larger number maps to a percentage where the predetermined value would be 50%. For instance, if the predetermined parking posture was front end parking and the controller 20 determined a larger number of rear-in parking vehicles, the percentage would be greater than 50% (majority) so the controller 20 would park with the majority (rear-in parking). Whereas if the controller determined a larger number of front end parking, the number of rear-in parking vehicles would be less than 50% and the vehicle would be parked front end.
Automatically perform parking of the target vehicle in the target parking space in accordance with the determined parking posture, which is the forward parking or the backward parking (controller 20 is configured to automatically park the vehicle in the determined parking orientation, see at least [0020] and [0032])
Seo does not explicitly disclose:
a predetermined standard parking posture is based on a location of the parking lot
However, Freistadt teaches:
a predetermined standard parking posture is based on a location of the parking lot (“the preset preferred parking direction is dependent on the location” see at least [0025])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automatic parking orientation determination disclosed by Seo by adding the preset parking direction taught by Freistadt. One of ordinary skill in the art would have been motivated to make this modification in order to automatically select a parking direction “in the absence of an explicit selection of the driver” (see [0022]).
Regarding claim 5, Seo discloses:
A parking support method for automatically parking a target vehicle in a target parking space (method and system for automatic parking, see at least abstract), which is one parking space out of a plurality of parking spaces in a parking lot, said parking support method comprising:
Identifying an empty parking space out of the plurality of parking spaces as the target parking space (controller 20 searches for possible parking spaces and driver indicates a desired parking space out of the candidate parking spaces, see at least [0030]);
Obtaining parking information indicating whether a parking posture of a parked vehicle is a forward parking or a backward parking in at least one of the plurality of parking spaces around the target parking space in the parking lot, out of the plurality of parking spaces, after the target parking space has been identified (controller 20 determines whether neighboring vehicle is front end parking or back-in parking after user selects a desired parking space, see at least [0030]-[0032]),
Wherein the forward parking is a parking posture when a vehicle moves forward and enters a parking space, the backward parking is a parking posture when a vehicle moves backward and enters a parking space (front end parking or back-in parking orientations are determined, see at least [0032]);
Wherein, if a percentage of vehicles parked in the plurality of parking space in parking posture that is different from a parking posture, which is the forward parking or the backward parking, is greater than or equal to a predetermined value, determining the different parking posture to be the parking posture of the target vehicle with respect to the target parking space, and if the percentage of the vehicles is less than the predetermined value, determining the parking posture to be the parking posture of the target vehicle with respect to the target parking space; and (the controller 20 may be configured to automatically select front end parking or back-in parking based on the state of a neighbor vehicle and performs parking based on the parking direction of the vehicles occupying a larger number of vehicles, see at least [0024]-[0025]) **Examiner sets forth that the parking direction of vehicles with a larger number maps to a percentage where the predetermined value would be 50%. For instance, if the predetermined parking posture was front end parking and the controller 20 determined a larger number of rear-in parking vehicles, the percentage would be greater than 50% (majority) so the controller 20 would park with the majority (rear-in parking). Whereas if the controller determined a larger number of front end parking, the number of rear-in parking vehicles would be less than 50% and the vehicle would be parked front end.
Performing parking of the target vehicle in the target parking space in accordance with the determined parking posture, which is the forward parking or the backward parking (controller 20 is configured to automatically park the vehicle in the determined parking orientation, see at least [0020] and [0032])
Seo does not explicitly disclose:
a predetermined standard parking posture is based on a location of the parking lot 
However, Freistadt teaches:
a predetermined standard parking posture is based on a location of the parking lot (“the preset preferred parking direction is dependent on the location” see at least [0025])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automatic parking orientation determination disclosed by Seo by adding the preset parking direction taught by Freistadt. One of ordinary skill in the art would have been motivated to make this modification in order to automatically select a parking direction “in the absence of an explicit selection of the driver” (see [0022]).
Regarding claim 7, Seo discloses:
A parking support method for automatically parking a target vehicle, comprising (method and system for automatic parking, see at least abstract):
Obtaining a position of an empty parking space out of a plurality of parking spaces in a parking lot as a target parking space for the target vehicle to park (controller 20 searches for possible parking spaces and driver indicates a desired parking space out of the candidate parking spaces, see at least [0030]);
Obtaining parking information including whether a parking posture of a parked vehicle is a forward parking or a backward parking in at least one of the plurality of parking spaces around the target parking space in the parking lot (controller 20 determines whether neighboring vehicle is front end parking or back-in parking, see at least [0032]);
Wherein the forward parking is a parking posture when a vehicle moves forward and enters a parking space, and the backward parking is a parking posture when a vehicle moves backward and enters a parking space (front end parking or back-in parking orientations are determined, see at least [0032]),
Wherein, if a percentage of vehicles parked in the plurality of parking space in parking posture that is different from a parking posture, which is the forward parking or the backward parking, is greater than or equal to a predetermined value, determining the different parking posture to be the parking posture of the target vehicle with respect to the target parking space, and if the percentage of the vehicles is less than the predetermined value, determining the parking posture to be the parking posture of the target vehicle with respect to the target parking space; and (the controller 20 may be configured to automatically select front end parking or back-in parking based on the state of a neighbor vehicle and performs parking based on the parking direction of the vehicles occupying a larger number of vehicles, see at least [0024]-[0025]) **Examiner sets forth that the parking direction of vehicles with a larger number maps to a percentage where the predetermined value would be 50%. For instance, if the predetermined parking posture was front end parking and the controller 20 determined a larger number of rear-in parking vehicles, the percentage would be greater than 50% (majority) so the controller 20 would park with the majority (rear-in parking). Whereas if the controller determined a larger number of front end parking, the number of rear-in parking vehicles would be less than 50% and the vehicle would be parked front end.
Automatically performing parking of the target vehicle in the target parking space in accordance with the determined parking posture, which is the forward parking or the backward parking (controller 20 is configured to automatically park the vehicle in the determined parking orientation, see at least [0020] and [0032])
Seo does not explicitly disclose:
a predetermined standard parking posture is based on a location of the parking lot 
However, Freistadt teaches:
a predetermined standard parking posture is based on a location of the parking lot (“the preset preferred parking direction is dependent on the location” see at least [0025])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automatic parking orientation determination disclosed by Seo by adding the preset parking direction taught by Freistadt. One of ordinary skill in the art would have been motivated to make this modification in order to automatically select a parking direction “in the absence of an explicit selection of the driver” (see [0022]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662